DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail message from FRANK, LOUIS (Registration Number 60,034) on September 17, 2021.

The application has been amended as follows: 


1. A variable-speed magnetic coupler having a radially movable magnet, consisting of a driving disc assembly, a driven disc assembly and a speed regulating device assembly, the driven disc assembly includes a driven shaft, a conductor ring, a driven shaft sleeve, a driven disc base, a heat sink and a stud, [[the]] a right end of the driven shaft is connected with the driven shaft sleeve through a key, [[the]] a right side of the driven [[disc]] shaft sleeve is connected with the driven disc base by a screw, the conductor ring is bonded within the driven disc base by means of deep groove embedding, the driven disc base includes a plurality of driven disc bases, the driven disc bases are fixedly connected to each a plurality of studs, the heat sink is mounted on [[the]] an outer side of one of the driven disc [[base]] bases, the driving disc assembly includes a driving shaft, a driving shaft sleeve and permanent magnets, characterized in that, the driving disc assembly is further provided with a baffle, a round frame and a permanent magnetic carrier, [[the]] a left end of the driving shaft is connected with the driving shaft sleeve through a key, [[the]] a right side of the driving shaft sleeve is connected with the round frame through a screw, the permanent magnetic carrier with one of the permanent magnets bonded in [[the]] an upper carrier frame is inserted into a rectangular through-hole of the round frame and is rotated synchronously with the driving shaft; the speed regulating device assembly includes a cylinder pin, a grooved disc, a speed regulating sleeve, a block, a block pin and a positioning sleeve, the grooved disc is sleeved on [[the]] a left side of the driving shaft and an arc groove is machined on [[the]] a left side of the grooved disc, one end of the cylinder pin is inserted into the through-hole at [[the]] a lower end of the permanent magnetic carrier, and [[the]] an other end of the cylinder pin is contacted and fitted with [[the]] an inner wall of the arc groove of the grooved disc, which forms a groove cam slider mechanism together with the round frame, [[the]] a right side of the grooved disc is connected with [[a]] the speed regulating sleeve through a screw, the speed regulating sleeve is sleeved on the driving shaft, the speed regulating sleeve and the driving shaft are respectively processed by [[the]] a same number of [[the]] a chute and [[the]] a straight groove, the block is sleeved in the speed regulating sleeve, the block pin includes a plurality of block pins, the block pins with [[the]] a same number as the chute are inserted into [[the]] a circular through hole of the block, and each of the block [[pin]] pins is simultaneously contacted and fitted with [[the]] inner walls of one chute and one straight groove on the speed regulating sleeve and the driving shaft, [[the]] a rotational angle of the straight groove on the speed regulating sleeve maintains [[the]] a same with [[the]] a circumferential angle of the arc groove on the grooved disc, the block can be slid axially on the speed regulating sleeve one of the block [[pin]] pins, and at [[the]] a same time, [[the]] a right end of the positioning sleeve is abutted against the grooved disc to keep its axial fixing.

2. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 1, characterized in that, the lower end of the permanent magnetic carrier is a cuboid with [[the]] a same cross section everywhere, [[the]] a cross-sectional size of the cuboid is equal to [[that]] a cross-sectional size of the rectangular through-hole on the round frame; the permanent magnet bonded on the permanent magnetic carrier can adopt an integral permanent magnet or two step-shaped permanent magnets which can be respectively bonded together from both sides of the upper carrier frame of the permanent magnetic carrier so as to increase [[the]] an arc coefficient of the permanent magnet 

3. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 1, characterized in that, when [[the]] a rotational angle of the chute on the speed regulating sleeve is kept unchanged, under [[the]] a condition that [[the]] a working environment allows, [[the]] an axial length of the chute on the speed regulating sleeve is increased as much as possible, so as to increase [[the]] an axial travel of the block to achieve [[the]] a purpose of increasing the speed regulation accuracy.

4. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 1, characterized in that, a linear servo motor is equipped on the block, and at [[the]] a same time rotational speed sensors are respectively mounted on the driving shaft and the driven shaft, limit sensors are mounted at [[the]] corresponding positions of [[the]] left and right ends of the speed regulating sleeve 

5. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 1, characterized in that, the driven disc base is a tapered disc, a conical conductor ring is bonded on [[the]] an inner side of the tapered disc, and the upper carrier frame at [[the]] an upper end of the permanent magnetic carrier is a Y-shaped structure and a permanent magnet with a trapezoid side is bonded on the Y-shaped upper carrier frame.

6. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 1, characterized in that, when the driven disc base of the magnetic coupler comprises a driven disc left base, a driven disc middle base and a driven disc right base, [[the]] axially corresponding permanent magnets of the magnetic coupler are alternately arranged in N pole and S pole; 
the driven disc bases are equidistantly mounted by the studs and [[the]] a plurality of bolt sleeves; each of a plurality of long cylindrical [[pin]] pins passes through a through-hole at [[the]] a lower end of two axially corresponding permanent magnetic carriers to realize synchronous movement.

7. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 1, characterized in that, when the magnetic coupler is adopted with a cylindrical structure, the driven disc base of the magnetic coupler adopts a cylindrical structure, while a cylindrical conductor ring is bonded, upper carrier frame on [[the]] an upper end of the permanent magnetic carrier is a Y-shaped structure, in addition, a permanent magnet is bonded on the Y-shaped upper carrier frame.

8. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 1, characterized in that, [[the]] speed regulation process is: the block is axially slipped by toggling the block and the block pin is inserted in the block, the block pin is slid to the left and right in the straight groove of the driving shaft, and at the same time the block pin is contacted and fitted with the inner wall of the chute on the speed regulating sleeve, so that the speed regulating sleeve along with the grooved disc generates a relative rotation relative to the driving shaft, and the driving shaft is fixedly connected with the round frame through the driving shaft sleeve, therefore the grooved disc relative to the round frame also generates relative rotation, and the inner wall of the arc groove machined on the left side of the grooved disc is contacted and fitted with the cylinder pin,  the cylinder pin is also connected with the permanent magnetic carrier, in this way the round frame, the permanent magnetic carrier together with one of the permanent magnets and the grooved disc form a groove cam slider mechanism, by [[the]] rotation of the grooved disc with respect to the round frame, and the connection of [[the]] a surface of the arc groove of the grooved disc with the permanent magnetic carrier being contacted and fitted with the cylinder pin, the permanent magnetic carrier is slid radially in the rectangular through-hole of the round frame, finally, [[the]] radial movement of the one of the permanent magnets is controlled by [[the]] an axial slip of the block, so as to change [[the]] a coupler area or air gap spacing between the one of the permanent magnets and an air gap magnetic density in [[the]] an air gap to achieve [[the]] a purpose of speed regulation.

9. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 4, characterized in that, when the magnetic coupler is equipped with an intelligent controller, [[the]] data fed back by each sensor realizes automatic intelligent speed regulation of the magnetic coupler, at first to determine whether the block is in [[the]] a limit position, if yes, the linear servo motor stops rotating and re-determines whether [[it]] the block is in the limit position, if the block is not in the limit position, then determines whether [[the]] a heat sink temperature T is up to [[the]] an upper temperature limit To, if yes, then the linear servo motor is reversed to reduce [[the]] a torque one rotational speed V is equal to [[the]] a set rotational speed [[V.]] VO, if yes, the linear servo motor stops rotating and keeps running at this set rotational speed VO, if not, determine whether the driven shaft rotational speed V is more than the set rotational speed VO, if yes, the linear servo motor is reversed to reduce the driven shaft rotational speed V, if not, the linear servo motor is rotated forward to increase the driven shaft rotational speed V, finally the set rotational speed VO is reached through 

10. The variable-speed magnetic coupler having a radially movable magnet as claimed in claim 9, characterized in that, when the chute on the speed regulating sleeve is rotated to [[the]] a right and the linear servo motor is rotated forward, the block is slid to the right, when the linear servo motor is rotated forward, the block is slid to the right, [[the]] a coupler area between one of the permanent magnets and the conductor ring is increased, [[the]] a torque transmission efficiency is increased, and the driven shaft rotational speed V is increased, on the contrary, when the linear servo motor is reversed, the block is slid to [[the]] a left, the coupler area between one of the magnets and the conductor ring is decreased, the torque transmission efficiency is decreased, and the driven shaft rotational speed V is decreased.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the primary reason for the allowance of claims 1-10 is the inclusion of the limitations a driven shaft, a conductor ring, a driven shaft sleeve, a driven disc base, a heat sink, a stud, a key, a driving shaft, a driving shaft sleeve, permanent magnets, a baffle, a round frame, a permanent magnetic carrier, a cylinder pin. a grooved disc, a speed regulating sleeve, a block, block pins, a positioning sleeve, a chute and a straight groove which are not found in the prior art references in combination with the other elements recited in claim 1.  Claims 2-10 are allowed for the same reasons.
For example, the documents listed in the international search report and listed in the Written Opinion each show a magnetic coupler apparatus that do not include all of the above-listed features.  In addition Lamb (US 5,880,548), Lamb (US 6,072,258), Ireland (US 3,267,310) and Hashish et al. (US 2014/0111047) each show a magnetic coupler without all of the above-listed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832